ITEMID: 001-82852
LANGUAGEISOCODE: ENG
RESPONDENT: RUS
BRANCH: ADMISSIBILITY
DATE: 2007
DOCNAME: SOLOVYEV v. RUSSIA
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Christos Rozakis
TEXT: The applicant, Mr Vladislav Borisovich Solovyev, is a Russian national who was born in 1975 and lives in Kostroma. He was represented before the Court by Mr A. Belyakov, a lawyer practising in Kostroma. The Russian Government (“the Government”) were represented by Mr P. Laptev, Representative of the Russian Federation at the European Court of Human Rights.
The facts of the case, as submitted by the parties, may be summarised as follows.
On 30 August 2000 the applicant found a burglar in his flat and caused him fatal injuries. On the same day he was arrested and remanded in custody, and on 1 September 2000 he was charged with manslaughter.
On 11 September 2000 the applicant requested that Mr Belyakov, a privately retained lawyer, be admitted as a defence counsel.
On 2 October 2000 the applicant challenged his detention before the Sverdlovsk District Court of Kostroma. He also requested that Mr Belyakov be admitted to the proceedings as defence counsel. On an unidentified date Mr Belyakov was refused admission as defence counsel, apparently on the grounds that he had failed to submit proof that he was a member of a bar association.
On 2 November 2000 the court examined the applicant’s request for release, in proceedings at which the applicant was present in person and was assisted by Ms S., a legal aid counsel. The court upheld the applicant’s pre-trial detention, having found that it was justified in view of the seriousness of the charge and the applicant’s character. This decision could be appealed to the Kostroma Regional Court within seven days, but no cassation appeal was lodged.
On 16 January 2001 the Sverdlovsk District Court of Kostroma examined the charges against the applicant. The applicant was represented in the proceedings by Mr Belyakov. He was found guilty of causing grievous bodily harm and sentenced to two years’ imprisonment.
On 26 January 2001 Mr Belyakov requested on the applicant’s behalf an extension of the ten-day time-limit for lodging an appeal against the judgment of 16 January 2001. On the same day the request was refused. No appeal was lodged against the refusal.
Between 16 January 2001 and 29 August 2002 the applicant was serving his sentence in Correctional Colony OT-15/1, a penitentiary facility in Kostroma. The parties submitted the following accounts of conditions in OT-15/1, including health care and the prevention of tuberculosis.
The unit where the applicant was housed was shared by 100 inmates. The diet was poor because the vegetable supply was limited to potatoes and beetroot. No medicines were available in the facility. During the applicant’s imprisonment in OT15/1 there was an outbreak of tuberculosis, and the applicant had fears of contracting tuberculosis himself. He claimed to have developed chronic bronchitis, but he submitted no medical evidence of it.
On the applicant’s arrival in OT-15/1 he underwent a medical examination including an x-ray and clinical tests. He was found to be in good health.
He was placed in unit no. 14, a dormitory which measured 365.1 sq. m, including a sleeping area of 238 sq. m, a storage room, canteen, common room, washroom and toilet. At the material time the dormitory housed 110 inmates, which afforded them 2.17 sq. m of personal space in the sleeping area, or 3.32 sq. m in the whole unit including common areas. The catering in OT-15/1 conformed to the standard requirements. Inmates were provided with three meals a day.
Persons infected with tuberculosis were placed separately from the rest and treated in a specialised section of the local hospital. At the material period no outbreak of tuberculosis was registered in OT15/1. Sanitary and epidemiological checks were conducted in the facility on a monthly basis. The reports for 2001-2002 indicated that there had been no infectious diseases registered in OT15/1 in that period. There have always been sufficient supplies of medicines in the medical unit of OT-15/1.
During his imprisonment the applicant consulted a doctor on a number of occasions, which were recorded as follows. On 27 March 2001 he had a tooth removed by a dentist. On 26 July 2001 he was diagnosed with acute bronchitis. He was given leave from work and underwent medical treatment. The applicant did not turn up for the second appointment with the doctor. On 31 July 2001 he was diagnosed with furunculosis (boils), for which he received treatment. On 10 September 2001 and on 23 November 2001 he was diagnosed with a common cold; on both occasions he was given leave from work and underwent medical treatment.
The applicant underwent regular mandatory Xray examinations which took place on 25 January 2001, on 10 September 2001 and on 19 April 2002 and did not reveal any disease.
The Government submits that the applicant did not lodge any complaints concerning the conditions in OT15/1 during his term of imprisonment or after release.
Article 99 § 1 of the Penitentiary Code of 8 January 1997 provides for a minimum standard of two square metres of personal space for male convicts in correctional colonies.
